Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 1 of 23




                 EXHIBIT O
012314526           Case789
                          
ÿ
ÿÿ256ÿ8ÿÿÿ
                          3:18-cv-06663-TSH               ÿÿ
22-15
                                                        Document         ÿ89ÿÿ2Filed
                                                                                     3ÿ!!01/24/19
                                                                                            ÿ
9"ÿ9#ÿ78Page
                                                                                                             ÿ6#ÿ
ÿ
                                                                                                                     2
                                                                                                                       of
23
                                                                                                                           8#ÿ$9
ÿ%42%&




                                                                                                                        +




88'(11)*!
)"*189

1                                                                                                 21%
012314526                            789
ÿ
                  Case 3:18-cv-06663-TSH      
ÿÿÿÿ
22-15
                                              Document        9ÿ
ÿ8
ÿFiled
                                                                           
9ÿ01/24/19
                                                                                   9ÿÿÿ
Page
                                                                                                   ! 3 of 23

                                        <


                                    ;




                                                                                                          <           <
                                                                                                                  <           <

                                                                                                      <       <           <
                                                                                                      <




"88#$11
!189

1#81200506352%&046&'())*8))+&,5+&-'6./,02')12345,04673869,#*6%,9&: 212
012314526                          789
ÿ
Document
                   Case 3:18-cv-06663-TSH       ÿÿ8ÿ789
22-15
                                                                 ÿ
Filed
                                                                          ÿÿ
7 ÿ!ÿPage
                                                                                  01/24/19       "
#4$ of 23

                                        /




                                                                                                      /           /
                                                                                                              /           /

                                                                                                  /       /           /       /
                                                                                                  /




88%&11#'
#$189

1%81
434()53*+*66+)21200*)(()4)04*60+1,8-%.(                                       212
012314526                                    7893:18-cv-06663-TSH
                                          Case  
ÿ
ÿÿ256ÿ8ÿÿÿÿÿ
22-15
                                                                              Document         ÿ89ÿÿ2Filed
                                                                                                           3ÿ!!01/24/19
                                                                                                                  ÿ
9"ÿ9#ÿ78Page
                                                                                                                                   ÿ6#ÿ
ÿ
                                                                                                                                           5
                                                                                                                                             of
23
                                                                                                                                                 8#ÿ$9
ÿ%42%&




                                                                                0

                                                                                                                                                                  0   0




                                                                                                                                      0       0             0
                                                                                                                                          0
                                                                                                                                  0       0       0           0
                                                                                                                                  0




                                                                            0




88'(11)*!
)"*189

11)*434%5%243+433145544%+44+3+&+%1,8-'.%/8
89                                                                   212
012314526                                             789
ÿ
Document
                                      Case 3:18-cv-06663-TSH       ÿÿ8ÿ789
22-15
                                                                                    ÿ
Filed
                                                                                             ÿÿ
7 ÿ!ÿPage
                                                                                                     01/24/19       "
#6$ of 23


                                                   G




88%&11#'
#$189

1%814550(0()*4+06+36,--.8--/(05/(1*62304+4%356789#:;7<=
994>5?67%@5
>AB=8;$:-%9C
8+@B<;=D-E3E6*F 214
012314526                                                      789
Document
                                           Case 3:18-cv-06663-TSH     ÿ
ÿÿ
22-15
                                                                                     7ÿFiled
                                                                                                89801/24/19
                                                                                                         ÿ9ÿÿÿ
Page
                                                                                                                          7 of 23




                                                                                                                                  (        (       (
                                                                                                                                       (
                                                                                                                             (         (       (   (
                                                                                                                             (




                                      (




 88!"11#
#189

112$3$%%26%&%45$'51                                                                                  212
012314526                                              789
ÿ

                                      Case 3:18-cv-06663-TSH        ÿÿ8ÿ789
22-15
                                                                   Document        ÿ
Filed
                                                                                             ÿÿ
01/24/19
                                                                                                     8

ÿÿPage
                                                                                                                      
!8 of 23


                                                              A

                                                          @




                                                                                                                                       A           A
                                                                                                                                               A           A

                                                                                                                               A           A           A       A
                                                                                                                               A




88"#11$
!189

1"814542%66503&&4336'(()8((*&+5*&,-6./0
14.23456728%9)3:!0!.$)4;&-<;=45-8>0+( 30889.952
1? 212
Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 9 of 23
Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 10 of 23
012314526                                                789
ÿDocument
                                     Case 3:18-cv-06663-TSH      
ÿÿ789
22-15
                                                                                ÿ
Filed
                                                                                          ÿÿ901/24/19
                                                                                                  
ÿÿ
Page
                                                                                                                    11 of 23

                                                                    @

                                                                                                                        @           @
                                                                                                                                @           @

                                                                                                                    @       @           @       @
                                                                                                                    @




 88!"11#
189

1!8145256$%6%60&$55%'(()8((*%+5*%,-6./0125)3.452627(/
385$9$756797.4:/;<95
$5+76$1829$=1#5>(26? 212
012314526                                                    789
ÿDocument
                                         Case 3:18-cv-06663-TSH      
ÿÿ789
22-15
                                                                                    ÿ
Filed
                                                                                              ÿÿ901/24/19
                                                                                                      
ÿÿ
Page
                                                                                                                        12 of 23

                                                                          ,

                                                                                                                         ,           ,
                                                                                                                                 ,           ,

                                                                                                                     ,       ,           ,       ,,   ,
                                                                                                                     ,




 88!"11#
189

1! 81!45256$%6%60&$55%145256'00$44$504$1(8)!*&+8
89                                                  212
012314526                                                    789
ÿDocument
                                         Case 3:18-cv-06663-TSH      
ÿÿ789
22-15
                                                                                    ÿ
Filed
                                                                                              ÿÿ901/24/19
                                                                                                      
ÿÿ
Page
                                                                                                                        13 of 23

                                                                          ,

                                                                                                                         ,           ,
                                                                                                                                 ,           ,

                                                                                                                     ,       ,           ,       ,,   ,
                                                                                                                     ,




 88!"11#
189

1! 81!45256$%6%60&$55%145256$544%'534&%1(8)!*&+8
89                                                  212
012314526                                                    789
ÿDocument
                                         Case 3:18-cv-06663-TSH      
ÿÿ789
22-15
                                                                                    ÿ
Filed
                                                                                              ÿÿ901/24/19
                                                                                                      
ÿÿ
Page
                                                                                                                        14 of 23

                                                                          ,

                                                                                                                         ,           ,
                                                                                                                                 ,           ,

                                                                                                                     ,       ,           ,       ,,   ,
                                                                                                                     ,




 88!"11#
189

1! 81!45256$%6%60&$55%145256$5&360&$%%'1(8)!*&+8
89                                                  212
012314526                                                    789
ÿDocument
                                         Case 3:18-cv-06663-TSH      
ÿÿ789
22-15
                                                                                    ÿ
Filed
                                                                                              ÿÿ901/24/19
                                                                                                      
ÿÿ
Page
                                                                                                                        15 of 23

                                                                          +

                                                                                                                         +           +
                                                                                                                                 +           +

                                                                                                                     +       +           +       ++   +
                                                                                                                     +




 88!"11#
189

1! 81!45256$%6%60&$55%145256$5%260&$%&01'8(!)&*8
89                                                  212
012314526                                Case78
                                              9
ÿ
ÿÿ256ÿ8ÿÿÿDocument
                                              3:18-cv-06663-TSH              ÿÿ22-15
                                                                                            
ÿ89ÿÿFiled
                                                                                                        23ÿ!!01/24/19
                                                                                                                 ÿ
9"ÿ9#ÿ7Page
                                                                                                                                8ÿ6#ÿ
16
                                                                                                                                          ÿof
823
                                                                                                                                                   #ÿ$9
ÿ%42%&




                                                                                                                                                             0           0


                                                                            0




                                                                                                                                            0       0                0
                                                                                                                                                0
                                                                                                                                       0        0        0           0
                                                                                                                                       0




88'(11)*!
)"*189

11)*434%5%243+4331%4654+&60&2%%1,8-'.%/8
89                                                                       212
Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 17 of 23
Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 18 of 23
Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 19 of 23
Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 20 of 23
(2) Mari's List - Posts
                               Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 21 of 23




                                                  Like         Follow      Share                                                                     Send Message



                          Mari's List                Mari's List                                                               5.0     5 out of 5 ꞏ Based on the opinion of 6 people
                          @marislist                 August 31 at 11:23 AM ꞏ
                                                                                                                              ABOUT MARI'S LIST
                                           It's been a huge week at Mari's List! We have added FOUR fantastic new
                          Home
                                           vendor partners to the list.                                                       Save time and money with Mari’s List!
                          Reviews          • Done Desk › All-in-one dental operations software
                                           • Midwest Dental › Ortho supplies and equipment service                            With Mari's List®, we have negotiated deals
                          Photos           • OrthoPulse › Light accelerated orthodontic device                                an individual orthodontist is unable to on
                                           • Strauss Diamond › MagicSleeve sterilizable scanner sleeves                       many of the b...
                          Videos
                                                                                                                              See More
                          Posts

                          About
                                                                                                                                        Very responsive to messages
                          Community

                          Info and Ads                                                                                        Community                                           See All

                           Create a Page                                                                                             Invite your friends to like this Page

                                                                                                                                     484 people like this

                                                                                                                                     530 people follow this


                                                                                                                              About                                               See All

                                           Mari's List                                                          Learn More           Typically replies within minutes
                                           Consulting Agency                                                                         Send Message

                                                                                                                                     www.marislist.com
                                                   20                                                    1 Comment 2 Shares
                                                                                                                                     Consulting Agency
                                                             Like                   Comment                    Share
                                                                                                                                     Suggest Edits

                                           Most Relevant
                                                                                                                              Related Pages
                                                     Write a comment...

                                                                                                                                           Gaidge
                                                     Kelly Ward Kristin Barrett Dawson Nikole Pecora we should look                                                               Like
                                                                                                                                           Business Service
                                                     into the scanner sleeves, that would could save a ton of money!
                                                     Like ꞏ Reply ꞏ 1w

                                                             2 Replies                                                                     Bruja tomasa
                                                                                                                                                                                  Like
                                                                                                                                           Consulting Agency

                                             Create Post

                                                                                                                                           Andrea Cook Consulting
                                                                                                                                                                                  Like
                                                         Write a post...                                                                   Product/Service




                                                   Photo/Video             Tag Friends        Check in                        Pages Liked by This Page



                                                     Mari's List                                                                           ContacEZ                               Like
                                                     June 22 ꞏ

                                           Are you a current Mari's List member looking to be added to our doctors only
                                           Private Facebook Study Group? Please shoot us a message so we can get
                                                                                                                                           SmartPractice Dental                   Like
                                           you added. (This is our public page!)



                                                                                                                                           Bentson Copple & As…                   Like




                                                                                                                              English (US) ꞏ Español ꞏ Português (Brasil) ꞏ
                                                                                                                              Français (France) ꞏ Deutsch


                                                                                                                              Privacy ꞏ Terms ꞏ Advertising ꞏ Ad Choices      ꞏ
                                                                                                                              Cookies ꞏ More
                                                                                                                              Facebook © 2018




                                           Mari's List                                                       Send Message
                                           Consulting Agency

                                              5




https://www.facebook.com/marislist/photos/a.584517541886870/71774...                                                                                                                        9/14/2018, 3:37 PM
(2) Mari's List - Posts
                                Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 22 of 23

                  Mari's List                                                                                    Red   Home       Create




                                          Like          Follow     Share                                                                      Send Message



          Mari's List                         Mari's List                                                               5.0     5 out of 5 ꞏ Based on the opinion of 6 people
          @marislist                          August 31 at 11:23 AM ꞏ
                                                                                                                       ABOUT MARI'S LIST
                                      It's been a huge week at Mari's List! We have added FOUR fantastic new
          Home
                                      vendor partners to the list.                                                      Save time and money with Mari’s List!
          Reviews                     • Done Desk › All-in-one dental operations software
                                      • Midwest Dental › Ortho supplies and equipment service                           With Mari's List®, we have negotiated deals
          Photos                      • OrthoPulse › Light accelerated orthodontic device                               an individual orthodontist is unable to on
                                      • Strauss Diamond › MagicSleeve sterilizable scanner sleeves                      many of the b...
          Videos
                                                                                                                        See More
          Posts

          About
                                                                                                                                 Very responsive to messages
          Community

          Info and Ads                                                                                                 Community                                      See All

           Create a Page                                                                                                      Invite your friends to like this Page

                                                                                                                              484 people like this

                                                                                                                              530 people follow this


                                                                                                                       About                                          See All

                                      Mari's List                                                        Learn More           Typically replies within minutes
                                      Consulting Agency                                                                       Send Message

                                                                                                                              www.marislist.com
                                            20                                                    1 Comment 2 Shares
                                                                                                                              Consulting Agency
                                                      Like                  Comment                     Share
                                                                                                                              Suggest Edits

                                      Most Relevant
                                                                                                                       Related Pages
                                              Write a comment...

                                                                                                                                    Gaidge
                                              Kelly Ward Kristin Barrett Dawson Nikole Pecora we should look                                                           Like
                                                                                                                                    Business Service
                                              into the scanner sleeves, that would could save a ton of money!
                                              Like ꞏ Reply ꞏ 1w

                                                      2 Replies                                                                     Bruja tomasa
                                                                                                                                                                       Like
                                                                                                                                    Consulting Agency

                                        Create Post

                                                                                                                                    Andrea Cook Consulting
                                                                                                                                                                       Like
                                                 Write a post...                                                                    Product/Service




                                           Photo/Video             Tag Friends        Check in                         Pages Liked by This Page




https://www.facebook.com/marislist/photos/its-been-a-huge-week-at-mari...                                                                                         9/14/2018, 3:38 PM
(2) Mari's List - Posts
                                 Case 3:18-cv-06663-TSH Document 22-15 Filed 01/24/19 Page 23 of 23

                                                                                                                   Red      Home         Create
                     June 22 ꞏ
                                                                                            ContacEZ

             Are you a current Mari's List member looking to be added to our doctors only
             Private Facebook Study Group? Please shoot us a message so we can get                                                              Like
             you added. (This is our public page!)


                                                                                                       SmartPractice Dental                     Like




                                                                                                       Bentson Copple & As…                     Like




                                                                                            English (US) ꞏ Español ꞏ Português (Brasil) ꞏ
                                                                                            Français (France) ꞏ Deutsch


                                                                                            Privacy ꞏ Terms ꞏ Advertising ꞏ Ad Choices      ꞏ
                                                                                            Cookies ꞏ More
                                                                                            Facebook © 2018
             Mari's List                                                  Send Message
             Consulting Agency

                5


                          Like                  Comment                    Share


                     Write a comment...



                     Mari's List
                     June 7 ꞏ

             We are excited to announce we have recently added Prophy Magic as a
             partner company due to popular demand! Our members asked so we
             listened and are pleased to now offer our group discounts that are
             unavailable anywhere else.




                2


                          Like                  Comment                    Share


                     Write a comment...



                     Mari's List
                     May 4 ꞏ

             Due to the overwhelming demand onboarding new members from the 2018
             AAO, non-members who contact us with questions may experience a delay
             in our followup time. Doctors ready to sign up, we are still accepting new
             members. Please visit our testimonials page to see what your colleagues are
             saying. We appreciate your patience!

                4




https://www.facebook.com/marislist/photos/its-been-a-huge-week-at-mari...                                                                              9/14/2018, 3:38 PM
